Citation Nr: 1045356	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-37 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Evaluation of PTSD, currently rated as 30 percent disabling.

2.  Entitlement to service connection for a low back disorder, to 
include lumbosacral strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 until August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  
During the pendency of this appeal, jurisdiction was transferred 
to the RO in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Board notes that the Veteran has not received Dingess-
compliant notice regarding how VA determines the degree and 
effective date of a disability.  In order to afford the Veteran 
the notice required by law, a letter containing such information 
must be sent to him.

VA also has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  This includes an obligation to provide the appellant 
with a VA examination adequate for rating purposes.

The Veteran was last provided VA examination of his PTSD in July 
2005.  Since that time, the evidence shows that his symptoms have 
become worse, and thus a new VA examination is warranted in order 
to properly evaluate the level of the Veteran's disability.  VA's 
General Counsel has indicated that, when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).

On July 2005 VA examination of his low back, the examiner 
reviewed the Veteran's physical symptoms relating to his back but 
failed to state whether such symptoms were related to service.  
In order to fully adjudicate his claim, an opinion regarding the 
nexus of the claimed low back disorder to service must be 
offered.

During his August 2010 hearing before the undersigned, the 
Veteran testified to receiving disability payments from the 
Social Security Administration (SSA).  As these records may 
pertain to the Veteran's claims, an effort should be made to 
acquire them.

Also during his hearing, the Veteran indicated that his low back 
had been treated at a VA medical facility in Memphis, Tennessee 
in 1979.  A review of the claims file does not indicate that any 
effort was made to acquire such records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be sent a letter 
informing him of how VA determines the degree 
and effective date of a disability.  This 
letter is to be compliant with the decision 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  An effort should be made to acquire all 
VA records of low back treatment from VA 
facilities in Memphis, Tennessee which 
occurred around 1979.  If no such records may 
be located, the Veteran is to be notified.  
All efforts to obtain the records should be 
clearly documented in the claim file.

3.  The SSA is to be contacted, and SSA 
records regarding the Veteran and any of the 
claimed disorders are to be associated with 
the claims file.

4.  After the developments in 1-3 above have 
been completed, schedule the appellant for a 
VA examination to determine the severity of 
his PTSD.  All appropriate testing should be 
carried out, to include a comprehensive 
mental status examination that addresses:

(a) Whether the appellant has any impairment 
of thinking or cognition, communication, 
orientation, insight, judgment, or memory;

(b) Whether he has any psychotic symptoms 
such as delusions or hallucinations; whether 
he presents a persistent danger of hurting 
himself or others;

(c) Whether he has intermittent inability to 
perform the activities of daily living 
(including maintenance of minimal personal 
hygiene).

Also, the examiner should assign a GAF score 
and indicate the basis for the assigned 
score. The claim file must be made available 
to the examiner for their review.

5.  Contact the July 2005 VA examiner and ask 
then to provide an opinion as to whether it 
is at least as likely as not that any 
currently diagnosed low back disorder was 
incurred in or aggravated by service.  If the 
July 2005 VA examiner is not available, 
forward the claim fiel to an examiner for 
their review and request that they provide an 
opinion as to whether is at least as likely 
as not that any currently diagnosed low back 
disorder was incurred in or aggravated by 
service .  If a VA examination is needed in 
order to make such a determination, one is to 
be arranged.  The claim fiel should be made 
available to the examiner.  A complete 
rationale for any opinion rendered must be 
provided.  


If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.   The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


